Case 3:11-cv-05479-PGS-LHG Document 589 Filed 05/10/19 Page 1 of 2 PageID: 10896
                                                                              ONE RIVERFRONT PLAZA
                                                                              1037 Raymond Blvd., Suite 600
                                                                              Newark, NJ 07102
                                                                              T: 973.757.1100
                                                                              F: 973.757.1090
                                                                              WALSH.LAW

  Liza M. Walsh
  Direct Dial: (973) 757‐1101
  lwalsh@walsh.law

                                               May 10, 2019
  VIA ECF
  Honorable Lois H. Goodman, U.S.M.J.
  United States District Court for the District of New Jersey
  Clarkson S. Fisher Federal Building & U.S. Courthouse
  402 East State Street
  Trenton, New Jersey 08608


          Re:      In re Effexor Antitrust Litigation
                   Master Docket No. 11-cv-05479 (PGS-LHG)


  Dear Judge Goodman:

          This firm, together with co-counsel, represents Defendants Wyeth LLC, Wyeth
  Pharmaceuticals, Inc., Wyeth-Whitehall Pharmaceuticals LLC, and Wyeth Pharmaceuticals
  Company (collectively, “Wyeth”). We write, on behalf of all parties, to update the Court on the
  resolution of an outstanding discovery dispute.
          In the parties’ joint letter to the Court dated June 6, 2018 [Dkt. No. 528], Plaintiffs
  requested that the Court direct Wyeth to search the files of all current and former Wyeth
  employees that Wyeth identified in its Rule 26(a)(1) initial disclosures. [See Letter at 6, II.] At
  that time, Wyeth’s initial disclosures listed several individuals who were not custodians for
  purposes of document production.
         Plaintiffs have recently requested that Wyeth limit the individuals listed in its initial
  disclosures. After consideration of Plaintiffs’ request, Wyeth served Second Amended Initial
  Disclosures on May 3, 2019.
           Wyeth’s Second Amended Initial Disclosures do not list any current or former Wyeth
  employees who are not document custodians, with the exception of two individuals for whom
  Wyeth does not have either ESI or hard copy documents. In addition, Wyeth has agreed that, if
  it adds individuals to its initial disclosures in the future, Wyeth will, at that time, work in good faith
  with Plaintiffs to agree upon reasonable parameters to search those individuals’ documents.
  Thus, Plaintiffs’ request in the June 6, 2018 letter to the Court is moot. The parties confirm that
  all of the disputes Plaintiffs raised regarding Wyeth’s production in the June 6, 2018 letter to the
  Court (Sections I and II) have now been resolved.
Case 3:11-cv-05479-PGS-LHG Document 589 Filed 05/10/19 Page 2 of 2 PageID: 10897
  Honorable Lois H. Goodman, U.S.M.J.
  May 3, 2019
  Page 2



         As always, we thank the Court for its continued attention to this matter and are available
  should Your Honor or Your Honor’s staff have any questions.


                                                      Respectfully submitted,

                                                      s/Liza M. Walsh

                                                      Liza M. Walsh

  cc:    All Counsel of Record (via ECF)
